SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1239
KA 10-01961
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

SHAWN UBRICH, DEFENDANT-APPELLANT.


TIMOTHY J. BRENNAN, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered August 10, 2010. The judgment convicted
defendant, upon his plea of guilty, of gang assault in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him, following
his plea of guilty, of gang assault in the second degree (Penal Law §
120.06), defendant contends that County Court erred in failing to
afford him youthful offender status. As part of the plea agreement,
however, defendant waived his right to appeal, and that valid waiver
encompasses defendant’s present contention (see People v Capps, 63
AD3d 1632, lv denied 13 NY3d 765). In any event, defendant never
requested youthful offender status at the time of the plea or at
sentencing and thus his contention is not preserved for our review
(see People v Ficchi, 64 AD3d 1195, lv denied 13 NY3d 859).




Entered:   November 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court